       Case TXE/4:20-cv-00957 Document 14-1 Filed 05/18/21 Page 1 of 1




                               BEFORE THE
                      UNITED STATES JUDICIAL PANEL
                      ON MULTIDISTRICT LITIGATION


In re: Digital Advertising Antitrust Litigation )
                                                )            MDL No.: 3010
________________________________________________)

                           CERTIFICATE OF SERVICE

      In compliance with Rule 4.1(a) of the Rules of Procedure for the United States

Judicial Panel on Multidistrict Litigation, I hereby certify that copies of the

foregoing Notice of Appearance were served on counsel of record for all parties in

Texas et al. v. Google, LLC, 4:20-cv-00957 (E.D.Tex.) electronically via ECF on May

18, 2021.

                                               Dated: May 18, 2021


                                               /s/ W. Mark Lanier
                                               W. Mark Lanier
                                               States of Texas, Idaho, South Dakota,
                                               North Dakota, and Mississippi
                                               The Lanier Law Firm, P.C.
                                               10940 W. Sam Houston Pkwy N.
                                               Suite 100
                                               Houston, Texas 77064
